Title: [Diary entry: 2 October 1794]
From: Washington, George
To: 

 2d. An accident happening to one of my horses occasiond. my setting out, later than was intended. I got off in time, however, to make a halt (to bait my horses) at Womeldorfs 14 miles and to view the Canal from Myers town towards Lebanon—and the Locks between the two places; which (four adjoining each other, in the dissent from the Summit ground along the Tulpihockin; built of Brick;) appeared admirably constructed. Reached Lebanon at Night 28 miles.